DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
Claims 1-4, filed 23 January 2019, are pending and are the subject of the present Official action.

Information Disclosure Statement
Entries #10 and #17 under the heading “Non-Patent Literature Documents” in the information disclosure statement filed 23 January 2019 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because entry #10 fails to provide a year of publication, while entry #17 fails to provide an author, date of publication or any reference information. The references associated with these entries have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a cell culture medium comprising definitive endoderm cells, a BMP inhibitor, JNK inhibitor II, bFGF, and a retinoic acid receptor agonist. The BMP inhibitor may be LDN-193189:

    PNG
    media_image1.png
    190
    293
    media_image1.png
    Greyscale

The retinoic acid receptor agonist may be AM-580:

    PNG
    media_image2.png
    150
    300
    media_image2.png
    Greyscale

It is emphasized that the instant rejection is directed to the present disclosure’s lack of written support for the use of the full breadth of 1) any generic BMP inhibitor (as in claims 1 and 3), and 2) any generic retinoic acid receptor agonist (as in claims 1 and 2). It is further emphasized that claim 4, which recites both the specific BMP inhibitor LDN-193189 and the specific retinoic acid receptor agonist AM-580, is excluded from the instant rejection. This is because adequate written description is provided by virtue of the chemical structures recited in claim 4.
An adequate written description of a chemical invention requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").

With regard to the prior art’s disclosure of BMP inhibitors, attention is drawn to the teachings of Hopkins et al., (hereinafter “Hopkins”; Inhibitors of the bone morphogenetic protein (BMP) signaling pathway: a patent review (2008-2015), Expert Opinion on Therapeutic Patents 2016, 26:10, 1115-1128) as representative of the state of the art. Hopkins teaches that there are a large variety of disclosed inhibitors that “will more than certainly proliferate in the near future.” (See “Article highlights”, page 1116). Hopkins teaches that there are at least four distinct BMP receptors and 20 distinct endogenous BMP ligands. Hopkins presents the chemical structures of dozens of small molecule effectors of BMP activity, and discusses in detail their specificity and binding capacity. It is particularly noted that each chemical structure possesses its own characteristically unique profile of specificity and binding strength. Discovery of any BMP ligand is considered to be accomplished via trial and error experimentation. Further complicating the predictability of the system is the fact that generic reference to any BMP inhibitor necessarily requires disclosure of a representative sample that target the multiple BMP receptor subtypes. Accordingly, the genus of BMP inhibitors is considered to be 1) large and expanding, and 2) highly variant in their specificity and binding capacity across the genus. This necessarily leads to unpredictability in the disclosed function of the claimed invention, which is for the conversion of 
Turning to the claim’s requirement for the use of any retinoic acid receptor agonist, attention is directed to the teachings of Alvarez et al. (hereinafter “Alvarez”; Retinoic acid receptor modulators: a perspective on recent advances and promises. Expert Opin. Ther. Patents (2011) 21(1):55-63). As above with regard to BMP inhibitors, generic reference to any retinoic acid receptor agonist encompasses agonists directed to the several different receptor subtypes. Alvarez also discloses numerous native and synthetic retinoic acid receptor modulators that differ substantially in structure, binding ability and selectivity with regard to retinoic acid receptor subtype. As above with regard to BMP inhibitors, discovery of any new retinoic acid receptor agonist is considered to be accomplished via trial and error experimentation. Further complicating the predictability of the system is the fact that the retinoic acid receptor may exist in various functional states as outlined in Alvarez, figure 2. Again as above, it is particularly noted that each chemical structure possesses its own characteristically unique profile of specificity and binding strength. Accordingly, the genus of retinoic acid receptor agonists is considered to be 1) large and expanding, and 2) highly variant in their specificity and binding capacity. Thus it may be granted that the prior art discloses numerous retinoic acid receptor agonists, such agonists are not considered to share a significant structural relationship over the breadth of all retinoic acid receptor agonists, particularly as it relates to the disclosed function of inducing pancreatic endoderm from definitive endoderm cells. 


Claim Rejections - 35 USC § 112, Enablement
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions comprising definitive endoderm cells, JNK inhibitor II, bFGF, the specific BMP inhibitor LDN-193189 and the specific retinoic acid receptor agonist AM-580 towards the induction of a pancreatic , does not reasonably provide enablement for making and using compositions that only identify a BMP inhibitor and retinoic acid receptor agonist generically.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors listed below have been considered in the analysis of enablement:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The claimed invention is relied upon as discussed above. It is reiterated that the claims embrace the use of the full breadth of 1) any generic BMP inhibitor (as in claims 1 and 3), and 2) any generic retinoic acid receptor agonist (as in claims 1 and 2). It is further emphasized that claim 4, which recites both the specific BMP inhibitor LDN-193189 and the specific retinoic acid receptor agonist AM-580, is exempt from the instant rejection, since claim 4 recites with specificity by chemical structure both BMP inhibitor and retinoic acid receptor agonist. 
The specification as filed does not provide sufficient guidance or examples that would enable a skilled artisan to use the disclosed compounds or methods of using BMP inhibitors that are not LDN-193189, and specific retinoic acid receptor agonists that are not AM-580 compounds to induce pancreatic endoderm from definitive endoderm cells. As discussed above, there are at least 4 different BMP receptors upon which the claims embrace inhibition of, and at least 3 different retinoic acid receptors upon which the claims embrace inhibition of. Since each BMP inhibitor and each retinoic acid receptor agonist is considered to have its own binding a priori which would do so is unpredictable. Thus, although the specification prophetically considers and discloses general methodologies of using generic BMP inhibitors and generic retinoic acid receptor agonists in such methods, such a disclosure would not be considered enabling since inducing a definitive endoderm to a pancreatic endoderm fate is unpredictable. This is particularly true in view of the lack of exemplification in the specification towards the use of non-LDN-193189 BMP inhibitors and non-AM-580 retinoic acid receptor agonists to accomplish such induction. Accordingly, the quantity of experimentation required to practice the invention as claimed would require one of skill in the art to engage in undue trial and error experimentation as presented in the specification over the scope claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,221,392. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a culture medium comprising definitive endoderm cells, the BMP inhibitor which may be LDN-193189, JNK inhibitor II, bFGF, and a retinoic acid receptor agonist which may be AM-580, while the patented claims recite a method of using same. Accordingly, the patented claims would .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner




/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633